Citation Nr: 1419150	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-47 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran appeared at a hearing before a Decision Review Officer. A transcript of the hearing is in the record.

In March 2012, the Board remanded the case for further development.
 
The appeal is again REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

In its remand in March 2012, the Board directed that the Veteran be afforded a VA examination, which was subsequently conducted in April 2012. 

The VA examiner rendered an unfavorable opinion based in part on the fact that the Veteran had a longstanding history of tobacco use.  The Veteran, however, denies a history of tobacco use and his statement is consistent with other VA records. 

As the opinion was predicated in part on an inaccurate factual premise, the claim must be remanded.  






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension is caused by or aggravated by the service-connected disabilities of residuals of cold injuries to the feet and internal derangement and degenerative arthritis of the left knee.  

In formulating the opinion, the VA examiner is asked to consider that absent evidence to the contrary the Veteran is credible in denying a history of tobacco use. 

The VA examiner is to address whether stress caused by coping with the service-connected disabilities caused or aggravated hypertension. 

In this context the term "aggravation" means a permanent increase in hypertension, that is, an irreversible worsening of hypertension beyond its natural clinical course as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be made available to the VA examiner for review. 




2.  After the above development, adjudicate the claim of secondary service connection for hypertension.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

